Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 28 and 32-58 are under consideration in the instant Office Action.

Maintained Rejection 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28 and 32-58 are rejected under 35 U.S.C. 103 as being unpatentable over Pittock et al., 2013 (IDS) and Qiu et al., 2015 (2/24/2020 PTO-892) in view of Howard et al., 2017 (IDS) and Rother et al., US201280225056 (IDS)
Pittock teaches treating neuromyelitis optica spectrum disorder which are AQP4-IgG seropositive with eculizumab (see abstract) as in instant claims 28, 55-56 and 58. Pittock teaches that the NMO patients had at least two attacks in the preceding 6 months or three in the previous 12 months (see abstract and Panel 1 on page 555) as in instant claims 28, 36, 54. Pittock teaches treating patients that are at least 18 years old (see abstract) as in instant claim 52. Pittock teaches administering eculizumab intravenously at 600mg weekly for the first 4 weeks and 900mg for the fifth week and then 900 mg every 2 weeks for 48 weeks (see abstract and page 555, bottom of 1st column) which is the same timeline as in instant claims 28 and 51, 53, 55-56, 58 but does not teach using the 1200mg dose for maintenance treatment as required in the instant claims. Pittock teaches that the patient that was treated for 24 months with eculizumab has no relapse (see page 558, 2nd column, 4th paragraph) as in instant claims 50 and 53. Pittock teaches that there is no relapse after first administration of eculizumab in patients, during the 12 months that it was administered (see page 558, 2nd column and Table 2) as in claims 47 and 57 which require 80-90% risk reduction for relapse after administration and claims 48-50 since the relapse rate is dropped while patient is being treated with eculizumab. Pittock teaches that patients do not receive immunosuppressive therapies (see page 558, 2nd column, 4th paragraph) as in instant claim 42. Pittock teaches that with the administration of eculizumab that they saw clinical improvement in the EDSS score and Hauser ambulation index (see page 558, 2nd column, 3rd paragraph) as in instant claims 28, 40, 55-56 and 58 but does no teach the specific clinical marker, the modified Rankin scale (mRS) in instant claim 41. Pittock teaches performing plasmapheresis on NMO patients as rescue therapy and then administering 600mg intravenous eculizumab after the procedure was performed (see page 557, 1st column, 1st paragraph) as in instant claims 33-35 and 56 but does not specify the time as required. Pittock teaches administering immunosuppressive therapies to NMO patients to prevent attacks of NMO and leads to reduces annual relapse rates. The immunosuppressive therapies include prednisone (steroid), azathioprine (AZA) and mycophenolate (MMF) (see page 555, 1st column 1st paragraph) as required in instant claims 43-46. 
Qiu teaches treating NMO and NMOSD patients with azathioprine and corticosteroids (see abstract) as in instant claims 43-46. Qiu teaches using annualized relapse rate (ARR), expanded disability status scale (EDSS) and modified Rankin scale (mRS) before and after treatment to determine the effects of the treatments and teach that their considered the rate with the previous 2 years (see abstract and page 1179, bottom of 1st column) as in instant claims 28, 37-39, 41, 55-56 and 58. Qiu does not teach treating NMO with eculizumab.
Howard teaches treating myasthenia gravis by administering eculizumab intravenously at 900mg at day one and weekly for the first 3 weeks and 1200 mg for the fourth week and then 1200 mg every 2 weeks for 26 weeks as maintenance dose (see abstract and page 978, bottom of  2nd column) as in instant claims 28, 55-56 and 58. Howard also teach using steroids and immunosuppressive therapies that include AZA and MMF (see abstract and Table 1 on page 979) as required in instant claims 28, 43-45. Howard also teaches plasmapheresis (see abstract and 978, top of 2nd column) as in instant claims 33-35 and 56. Howard does not teach treating the NMOSD patient.
	Rother teaches methods to treat complement associated disorders by administering inhibitors of human complement including antibodies (see abstract and paragraph 18). Rother teaches that their method treats complement associated disorders which include neuromyelitis optica (NMO) and myasthenia gravis (see paragraphs 19 and 26, for example) as in instant claims 28, 55-56 and 58. Rother teaches that the C5 inhibitor eculizumab is successful in treating complement associated disorders (see paragraphs 60 and 68) and that this type of treatment reduces or prevents relapses of the disorders (see paragraph 63) as in instant claims 28, 32 and 36. Rother teaches using the eculizumab dose of 900mg for 4 weeks followed by 1200mg on the fifth week and thereof bi-weekly maintenance treatment (see paragraphs 70-71 and 245).
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Pittock, Qiu, Howard and Rother. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Pittock teaches that both treatments, immunosuppressive therapies and eculizumab produce beneficial and therapeutic effects in the NMO patient population. A person of ordinary skill in the art would have been motivated to combine treatment modalities known to be useful for the same conditions, and would have expected the combination therapy to be at least as good as either therapy alone (see MPEP §2144.06) and would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because both Pittock and Qiu teach using similar methods, clinical markers, to determine the drug effects in the same NMO patient population. Determining the best clinical markers would be achieve through routine optimization of the method, see MPEP § 2144.05. Further, Howard and Rother teaches that same treatment regimen for eculizumab including the higher dose of 1200mg in a different patient population of complement associated disorders at a higher does with good results and proof of a safe dose level. One of ordinary skill in the art would be motivated to try the higher dose for a maintenance dose to keep the higher levels of the drug in the system and produce a favorable result in the NMO patient population. Finally, one of ordinary skill in the art would want to administer the dose of eculizumab as soon as possible after plasmapheresis treatment to restore the levels of eculizumab to prevent a relapses of the disease since the drug was removes during the plasmapheresis step. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive. Applicant argues that the Office fails to establish a prima facie case of obviousness. Applicant argues that Pittock does not teach the required dose of 900mg as the induction dose for eculizumab or the maintenance dose of 1200mg to treat NMO subjects. Applicant also argues that while the Howard reference teaches the required doses of eculizumab to treat myasthenia gravis (MG) Howard does not teach treating NMOSD and that Howard teaches that the  MG-ADL score was not statistically significant between eculizumab and placebo, as measured by the worst-rank analysis. Applicant argues that there is no reason to expect treatment that was successful in treating MG would be successful in treating NMOSD.
These argument are not found persuasive because the only difference between the claimed treatment methods and the prior art of record is the specific dose amount of the required treatment, eculizumab, to the required patient population.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP §2144.05(II). In the instant case, no such evidence of the critical nature of 1200 mg of eculizumab in achieving “treating NMOSD subject” has been provided. 
Applicant’s argument that the Howard teaching does not support the higher dose because no statistical significance was seen between eculizumab and placebo, as measured by the worst-rank analysis is not found persuasive because the next line following this statement states: “The use of the worst-rank analytical approach proved to be an important limitation of this study since the secondary and sensitivity analyses results were in consistent with the primary endpoint result…”. This indicates to one of ordinary skill in the art that the analysis was not the appropriate method since it did not match up with the other results produced with different analysis for the treatment with eculizumab. Therefore, Howard is not teaching away from the higher dose of eculizumab, but rather that different analysis methods need to be applied to be able to see the actual effect produced with the eculizumab doses.
In response to applicant’s argument that MG and NMOSD are not related or that there is no teaching in the art that these diseases are related, it is pointed out the that both MG and NMOSD are complement-associated disorders and can be treated with the same agents and produce positive results as taught by Rother et al., US201280225056 (IDS). Rother teaches methods to treat complement associated disorders by administering inhibitors of human complement which includes eculizumab to treat both MG and NMOSD (see abstract and paragraph 18-19, 26, 60 and 68). Further, Rother also provides a clear indication that the dose for complement inhibitors, including, eculizumab, include the required doses of 900mg for 4 weeks followed by 1200mg on the fifth week and thereof bi-weekly maintenance treatment (see paragraphs 70-71 and 245). Roth’s disclosure speaks to the fact that the specified doses of the treatment have been contemplated in the art with a reasonable expectation of success and that there is not specific criticality to these dose regiments and that the doses can be optimized through routine optimization of the methods. Therefore, the applicant’s arguments have been fully considered but not found persuasive.
MPEP § 2123(I) states “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Applicant argues that there is no motivation to apply a higher dose if a lower one is efficacious. This is not found persuasive because the prior art clearly teaches that the higher dose is possible without any adverse effects and there is the possibility of higher dose to have a longer or/and stronger effect. Applicant has failed to provide any evidence why one of ordinary skill would not try a higher dose except to state that the art has establishes an effective dose of 900mg in the claimed patient population. This does not detract from the fact that the prior art clearly teaches that higher doses may be applied to this patient population without any adverse effects. Rother clearly sets forth the 1200mg dose as a maintenance dose in this field is preferred dose. Therefore, there is motivation in the art to try a higher dose to determine if there is a benefit to increase the dose. The fact that the art has established 900mg as a base dose that it effective dose does not deter one of ordinary skill in the art to determine if there are better dose regiments to improve the long term outcome of the patient population. The prior art does not teach any specific danger or ill effect with higher doses in this patient population to deter one from attempting higher dose treatments and multiple prior art teach the claimed higher dose which speaks to the fact that there is no issues with high dose treatments with eculizumab.
	Therefore, the applicant’s arguments are not found persuasive.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649